Order entered August 28, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                             No. 05-20-00644-CV

                      ALBERT G. HILL, III, Appellant

                                         V.

                MARGARET KELIHER, ET AL., Appellees

                  On Appeal from the Probate Court No. 2
                           Dallas County, Texas
                   Trial Court Cause No. PR-19-02706-2

                                   ORDER

      Before the Court is appellant’s August 27, 2020 unopposed motion for an

extension of time to file his brief on the merits. We GRANT the motion and

extend the time to September 11, 2020.


                                              /s/   ERIN A. NOWELL
                                                    JUSTICE